DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1, 11 and 20 respectively reciting “wherein the electrically conductive body has a surface that is larger than the ground plane layer such that a projection of the radiation booster or radiating element onto a plane of the electrically conductive body intersects the electrically conductive body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1, 11 and 20 respectively reciting “wherein the electrically conductive body has a surface that is larger than the ground plane layer such that a projection of the radiation booster or radiating element onto a plane of the electrically conductive body intersects the electrically conductive body” is new matter. Specifically, none of the disclosure of the instant invention shows, teaches or fairly suggests the claimed feature(s) of “a projection of the radiation booster or radiating element onto a plane of the electrically conductive body intersects the electrically conductive body.”


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 20 respectively reciting “wherein the electrically conductive body has a surface that is larger than the ground plane layer such that a projection of the radiation booster or radiating element onto a plane of the electrically conductive body intersects the electrically conductive body” is indefinite, since scope of this clause CANNOT be ascertained. Particularly, it’s unclear how merely a surface of the conductive body is larger than the ground plane layer of the invention. Further, the limitation “a projection of the radiation booster or radiating element onto a plane of the electrically conductive body intersects the electrically conductive body” appears to contradict with Figs. 1A-1B of the invention, depicting a projection of the radiation booster or radiating element 11 onto a printed circuit board 10 housing the ground plane layer 15 intersects the electrically conductive body 50 in a plan view. 

Claims 2-10 are rejected for depending on claim 1. 
Claims 12-19 are rejected for depending on claim 11. 
Claims 21-30 are rejected for depending on claim 20. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable device (method). 

Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of at least first and second electrically conductive elements, each comprising one or more components and being adapted to electrically connect the first and second connecting points, respectively, to an electrically conductive body of an apparatus other than the at least one of a radiation booster or a radiating element at a distance from the ground plane layer, the distance being less than λ/15, wherein λ is a free-space wavelength at a lowest frequency of operation of the radiating system, wherein the electrically conductive body has a first surface that is larger than a second surface of the ground plane layer such that a projection of the radiation booster or radiating element onto a printed circuit board housing the ground plane layer intersects the electrically conductive body in a plan view. 

Regarding claim 11, none of the prior art shows, teaches or fairly suggests the features of at least first and second electrically conductive elements, each comprising one or more components and being adapted to electrically connect the first and second connecting points, respectively, to an electrically conductive body of an apparatus other than the at least one of a radiation booster or a radiating element at a distance from the ground plane layer, the distance being less than λ/15, wherein λ is a free-space wavelength at a lowest frequency of operation of the radiating system, wherein each of the at least first and second electrically conductive elements is further adapted to induce electric currents in the ground plane layer that are in-phase with respect to at least some electric currents induced in the ground plane layer by the at least one of a radiation booster or a radiating element, and the electrically conductive body has a first surface that is larger than a second surface of the ground plane layer such that a projection of the radiation booster or radiating element onto a printed circuit board housing the ground plane layer intersects the electrically conductive body in a plan view. 
Claims 12-19 depend therefrom. 
Regarding claim 20, none of the prior art shows, teaches or fairly suggests the features of providing an apparatus other than the at least one of a radiation booster or a radiating element comprising an electrically conductive body such that the ground plane layer is at a distance from the electrically conductive body, the distance being smaller than λ/15, wherein λ is a free-space wavelength at a lowest frequency of operation of the radiating system, wherein the electrically conductive body has a first surface that is larger than a second surface of the ground plane layer such that a projection of the radiation booster or radiating element onto a printed circuit board housing the ground plane layer intersects the electrically conductive body in a plan view. 
Claims 21-30 depend therefrom. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parsche (US 7477200)
Korva (US 6937196)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.